                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

MR. JAMES M. WILLIAMS,                          *

       Plaintiff,                               *

               v                                *           Civil Action No. DKC-18-2005

A. CONNER, CO II,                               *

       Defendant.                        *
                                        ***
                                 MEMORANDUM OPINION

       Defendant Officer Amy Conner, a correctional officer at North Branch Correctional

Institution (NBCI), filed a motion to dismiss or for summary judgment in response to this civil

rights complaint filed by Plaintiff James M. Williams. ECF No. 17. Mr. Williams opposes the

motion. ECF No. 20. No hearing is deemed necessary for determination of the pending matters.

See Local Rule 105.6 (D. Md 2018). For the reasons that follow, Defendant’s motion, construed

as a motion to dismiss will be granted.

                                          Background

       Mr. Williams, an inmate confined to NBCI, complains that on January 14, 2018, Officer

Conner moved him into a housing unit cell with another inmate where he should not have been

placed. ECF No. 1 at p. 2. When he explained this to Officer Conner, she advised Mr. Williams

to spend one night there and she would address the matter the following morning. Id. The

following morning, Mr. Williams was removed from his cell by Officers Conner and S. Keel, who

placed him into a holding cell. Id. Mr. Williams asked the two officers to secure his personal

property left in the cell so that his cellmate would not steal it. Id. The request was not honored;

rather, Officer Conner had Mr. Williams’ property packed-up by his cellmate without Mr.

Williams being present. Id.
       When Officer Conner later began an inventory of Mr. Williams’s property in his presence

he noticed that several items of his property including an X-box, food, and games, were missing.

ECF No. 1 at p. 2. When Mr. Williams told Officer Conner his property was missing he claims

that she said that she was not going back to his cell to see if anything was stolen because Mr.

Williams had “already fucked-up the holiday weekend.” Id. Mr. Williams states that there were

two other officers present during the inventory of his property who expressed to him that Officer

Conner was wrong for the way she packed his property and for refusing to investigate whether it

was stolen. Id. at p. 3. The two officers Mr. Williams spoke to, whose names he does not provide

because their signatures are illegible (see id. at p. 4), further advised that they would investigate

the matter, but only after Officer Conner left the area because she told them not to do so. Id. at p.

3. As relief Mr. Williams asks this court to “make NBCI be (sic) responsible for the property and

food that was stolen.” Id. at p. 5.

                                       Standard of Review

       In reviewing the complaint in light of a motion to dismiss pursuant to Fed. R. Civ. Proc.

12(b)(6) the court accepts all well-pleaded allegations of the complaint as true and construes the

facts and reasonable inferences derived therefrom in the light most favorable to the plaintiff.

Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan Labs., Inc. v.

Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); Ibarra v. United States, 120 F.3d 472, 473 (4th Cir.

1997). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Migdal v. Rowe Price-

Fleming Int’l Inc., 248 F.3d 321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 513 (2002) (stating that a complaint need only satisfy the “simplified pleading

standard” of Rule 8(a)).



                                                 2
        The Supreme Court of the United States explained a “plaintiff’s obligation to provide the

“grounds” of his “entitlement to relief” requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (internal citations omitted). Nonetheless, the complaint does not need “detailed

factual allegations” to survive a motion to dismiss. Id. at 555. Instead, “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint.” Id. at 563. To survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “But

where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged -- but it has not ‘show[n]’ -- ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “[O]nce a claim has been stated adequately,

it may be supported by showing any set of facts consistent with the allegations in the complaint.”

Twombly, 550 U.S. at 563 (citing Sanjuan v. Am. Bd. of Psychiatry and Neurology, Inc., 40 F.3d,

247, 251 (7th Cir. 1994)) (once a claim for relief has been stated, a plaintiff ‘receives the benefit

of imagination, so long as the hypotheses are consistent with the complaint’).

                                                Analysis

        The United States Supreme Court has held that claims of negligent deprivation of property

by a prison official do not implicate the Due Process Clause. See Daniels v. Williams, 474 U.S.

327, 335-36 (1986). A claim of intentional deprivation of property by a prison official also would

not state a constitutional due process claim, provided that the prisoner has access to an adequate



                                                    3
post-deprivation remedy. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Tydings v. Dep’t of

Corrections, 714 F.2d 11, 12 (4th Cir. 1983) (finding that Virginia law provides for an adequate

post-deprivation remedy). The right to seek damages and injunctive relief in Maryland courts in

a tort action constitutes an adequate post-deprivation remedy for inmates in Maryland prisons. See

Juncker v. Tinney, 549 F. Supp. 574, 579 (D. Md. 1982) (“[T]here is no question that the relief

available to plaintiff in state court is adequate.”); see also Hawes v. Foxwell, No. DKC-17-2598,

2018 WL 2389060 at *4 (D. Md. May 25, 2018) (noting that the Maryland Tort Claims Act and

the IGO provide adequate post-deprivation remedies), Fuller v. Warden, No. WMN-12-43, 2012

WL 831936 at *2 (D. Md. Mar. 8, 2012).

       Thus, the claim that Mr. Williams’ personal property was stolen due to an alleged

dereliction of Officer Conner’s duties does not state a constitutional claim for relief. See Hawes,

2018 WL 2389060 at *4 (D. Md. May 25, 2018) (dismissing an inmate’s property loss claim for

failure to state a cognizable constitutional claim); Fuller v. Horning, No. WMN-11-1917, 2012

WL 2342947, at *7 (D. Md. June 19, 2012), aff’d, 504 F. App’x 218 (4th Cir. 2013) (stating that

“removal of property from a prisoner simply does not state a constitutional claim”); Young-Bey v.

Miller, No. JKB-16-3435, 2018 WL 4108076 at *4 (D. Md. Aug 29, 2018) (holding that a claim

that personal property was destroyed did not assert a constitutional violation).

       A complaint that is dismissed as frivolous, malicious, or for failure to state a claim qualifies

for a “strike” under the Prisoner Litigation Reform Act as codified by 28 U.S.C. § 1915(g). See

Blakely v. Wards, 738 F.3d 607, 610 (4th Cir. 2013) (dismissal of complaint on grounds

enumerated in § 1915(g), and not procedural posture at dismissal, determines whether the dismissal

qualifies as a strike). Mr. Williams is reminded that under 28 U.S.C. '1915(g) he will not be

granted in forma pauperis status if he has



                                                  4
       on 3 or more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

       Accordingly, by separate Order which follows, the complaint will be dismissed for failure

to state a claim and a “strike” shall be issued.




June 5, 2019                                                          /s/
                                                       DEBORAH K. CHASANOW
                                                       United States District Judge




                                                   5
